Citation Nr: 9907054	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  92-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches and dizzy 
spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973, and from March 1976 to December 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied the veteran's claims for 
service connection for hypertension and for headaches and 
dizzy spells.  The veteran's appeal was transferred to the 
New York, New York, RO at his request.  In August 1994, the 
Board remanded the case to the RO for additional development.  
That development has been completed by the RO, and the case 
is once again before the Board for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence establishing that the 
veteran currently suffers from hypertension.

2.  There is no medical evidence establishing that the 
veteran currently suffers from headaches and dizzy spells.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
headaches and dizzy spells is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Certain chronic diseases, such 
cardiovascular disease, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period, and the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

I.  Hypertension

In the present case, the veteran maintains that he was 
treated for high blood pressure while in service and that 
service connection for hypertension is therefore warranted.  
However, as no competent evidence has been submitted showing 
that he currently suffers from hypertension, his claim for 
service connection for hypertension must be denied as not 
well grounded.  

Although service medical records noted multiple elevated 
blood pressure readings, the current medical evidence shows 
the veteran's blood pressure to be normal.  For instance, a 
VA examination report of February 1991 noted the veteran's 
blood pressure to be 134/88 while sitting, 132/80 while 
recumbent, 128/88 while standing, 150/80 while sitting after 
exercise, and 128/86 two minutes after exercise.  Based on 
these readings, the diagnosis was normotensive.  A medical 
advisor to the Board submitted an opinion in May 1994, 
stating there was no evidence of sustained elevation of blood 
pressure while in service or during the post-service 
presumptive year. 

VA outpatient treatment reports dated from October 1991 to 
May 1996 were considered, none of which show that the veteran 
was hypertensive.  These reports contained multiple blood 
pressure readings ranging from 114/60 in April 1994, to 
130/90 in June 1992.  Although it was noted in a treatment 
report of February 1992 that the veteran had a history of 
borderline hypertension, no current diagnosis of hypertension 
was rendered. 

Pursuant to the Board's remand of August 1994, the veteran 
was afforded two additional VA examinations.  During his 
examination in August 1995, blood pressure readings were 
128/76 while sitting, 136/84 while lying, and 120/86 while 
standing.  The examiner concluded that the veteran clearly 
had elevated blood pressure recordings on multiple occasions 
dating back to his period of service.  However, the veteran's 
blood pressure was entirely normal at the time of 
examination, which the examiner suggested may be related to a 
more active lifestyle.  When examined again in January 1997, 
blood pressure readings were 136/84 while sitting, 140/86 
while lying, and 126/86 while standing.  The diagnosis was 
history of hypertension.  It was noted that the examiner had 
reviewed the veteran's chart and fully agreed with the 
findings from the August 1995 VA examination.  That is, 
although the veteran had hypertensive readings in service, he 
was not currently hypertensive.  

In fact, the only evidence that the veteran currently suffers 
from hypertension is the veteran's own lay statements, 
including testimony presented at a hearing before the 
undersigned Member of the Board in December 1992.  However, 
the Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to a diagnosis of 
hypertension, his lay statements cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from hypertension.  
Therefore, as the veteran has failed to prove this essential 
element, the Board must conclude that the claim of 
entitlement to service connection for hypertension is not 
well grounded and must be denied.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

II.  Headaches and Dizzy Spells

The veteran also claims that he suffers from headaches and 
dizzy spells which began during his period of service.  
Again, however, no competent evidence has been submitted 
which shows that the veteran currently suffers from headaches 
or dizzy spells.  Thus, as the veteran has failed to prove 
this essential element, the Board finds that his claim for 
service connection for headaches and dizzy spells is not well 
grounded.

Service medical records reflect that the veteran suffered 
from headaches with episodes of dizziness.  The veteran 
complained of headaches and dizziness on several occasions in 
August and September 1988.  In November 1988, the veteran 
presented to the Emergency Room with complaints of dizziness, 
vomiting, and feeling faint.  The diagnoses were dizziness of 
questionable etiology and rule out benign positional vertigo.  
Headaches and dizziness were also noted on the veteran's 
separation examination report of November 1990.  Thus, these 
records clearly document that the veteran did in fact suffer 
from headaches and dizzy spells while in service.

Nevertheless, the veteran has failed to present competent 
evidence that he currently suffers from headaches or dizzy 
spells.  During his VA examination in February 1991, the 
veteran reported that he first began experiencing headaches 
with dizzy spells two to three years prior while stationed in 
West Berlin.  He related that his job there included erasing 
magnetic tapes, during which time he would experience 
occasional episodes of dizziness and headaches.  He said that 
he currently did not suffer from these episodes as often 
unless he got up or turned his head too quickly.  He then 
added that he would not notice these symptoms if he avoided 
carnival rides and magnetic fields.  On examination, no 
neurological findings were present.  As such, the diagnosis 
was "no focal neurological findings at the present time."  
The examiner also commented that the veteran gave a history 
of headaches and dizziness which were much improved at the 
time of examination.  Hence, no current diagnosis pertaining 
to headaches and dizziness was rendered. 

The Board also reviewed VA outpatient treatment reports dated 
from October 1991 to May 1996.  These reports disclose no 
complaint, treatment or finding pertaining to headaches or 
dizzy spells.  Therefore, none of the clinical evidence of 
record establishes that the veteran suffers from a current 
disability pertaining to headaches and dizzy spells.  

The only evidence that the veteran currently suffers from 
headaches and dizzy spells are his own statements.  During 
his hearing before the Board, the veteran stated that he 
currently suffered from headaches and periods of dizziness 
which began in service.  He related that his most recent 
headache was three days prior to the hearing, and that he 
actually felt a little dizzy while providing testimony.  The 
record, however, does not reflect that the veteran possesses 
the requisite medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
headaches and dizzy spells.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 494-95.  Consequently, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection for headaches and 
dizzy spells to be well grounded.  See Heuer, 7 Vet. App. at 
384 (citing Grottveit, 5 Vet. App. at 93).

Based on the foregoing, the Board finds that no competent 
evidence has been submitted which shows that the veteran 
currently suffers from headaches and dizzy spells.  While the 
veteran maintains that he currently suffers from this 
condition, no underlying pathology has been identified (i.e. 
medical diagnosis).  The Board must conclude, therefore, that 
the claim of entitlement to service connection for headaches 
and dizzy spells is not well grounded.  See Rabideau, 2 Vet. 
App. at 144; Brammer, 3 Vet. App. at 225.  Accordingly, the 
claim must be denied on that basis.



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for hypertension is denied.

In the absence of evidence of a well-grounded claim, service 
connection for headaches and dizzy spells is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


